DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/16/2021. The examiner acknowledges the amendments to claim 1. Claims 6-8 and 11-18 are cancelled. Claim 19 is new. Claims 1-10 and 19 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8, filed 06/16/2021, with respect to the rejection(s) of claim(s) 1, 3-5, and 9-10 under USC 103 with respect to Dillard and Bloom not teaching a membrane at least partially covering the at least one radial strut have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8518053 B2 to Tanaka, et al. (cited in previous Office Action, hereinafter Tanaka).
Applicant's arguments filed 06/16/2021 with respect to Bloom being non-analogous art have been fully considered but they are not persuasive. On [pg 7, para 1; and pg 9, para 1] of their Remarks, Applicant asserts Bloom is not analogous art to Applicant’s claimed invention directed to sizing an airway, because it is directed to a different field of endeavor of tissue biopsying. Examiner respectfully disagrees.
In re Bigio, cited below:

“In this case, the term "hair brush" alone does not specify the kind of hair to be groomed by the claimed invention. Thus, the term may reasonably encompass not only scalp hair brushes but also facial hair brushes. The Board correctly declined to accept Bigio's invitation to narrow the interpretation only to scalp hair by importing a limitation from the specification. Moreover, the Board's interpretation does not strain the bounds of the "broadest reasonable interpretation" of the term "hair brush." Indeed that term may reasonably encompass more than a grooming device for scalp hair. This court therefore affirms the Board's interpretation of "hair brush."”

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a membrane fully covering the at least one radial strut and the at least valve strut” positively recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5, 9-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030216769 A1 to Dillard, et al. (cited in previous Office Action, hereinafter Dillard) in view of US 8518053 B2 to Tanaka, et al. (cited in previous Office Action, hereinafter Tanaka) and US 20120053485 A1 to Bloom (cited in previous Office Action).
Regarding claim 1, Dillard teaches a simulated airway valve device [abstract] comprising: a shaft (92 and 109) (Fig 8); and
A simulated valve section [abstract] comprising:
at least one radial strut (112, 114, 116, and 118) extending generally radially from the shaft [0061] (Fig 8);
At least one valve strut (102, 104, 106, and 108) extending proximally and radially from the shaft and located proximal to the at least one radial strut [0061] (Fig 8), the at least one valve strut includes a simulated valve portion and a proximal portion ([0057-0058], “Anchors 112, 114, 116, and 118 are extensions of support members 102, 104, 106, and 108.  The anchors are formed by bending the support members to an angle…,” support members 102, 104, 106, and 108 carry membrane (110) to form a one-way valve, and the proximal-most ends of support members 102, 104, 106, and 108 can extend past membrane (110)) (Fig 8); and
A membrane (110) at least partially covering the at least one valve strut [0057-0058] (Fig 8),
Wherein the simulated valve section, when disposed in an airway, is configured to approximate the size of an airway valve [0063] (Fig 8),

However, Dillard does not teach the membrane at least partially covers the at least one radial strut,
the proximal portion of the at least one valve strut that is at least partially covered by the membrane is directly connected to the shaft, and
Wherein the proximal end of the at least one valve strut is not a free end.
Tanaka teaches a membrane (924) at least partially covers a radial strut (926) (Fig 9C) [col 29, ln 19-33].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to incorporate the teachings of Tanaka to modify the membrane to at least partially cover at least one radial strut, because doing so may enable the device to connect with a cavity in parenchymal tissue of a lung to allow the lung to be drawn towards a thoracic wall, as recognized by Tanaka [col 27, ln 1-16].
Bloom teaches a proximal portion of at least one valve strut (336) is directly connected to a shaft (310) [0060-0061] (Fig 17),
Wherein the proximal end of the at least one valve strut is not a free end ([0060-0061], proximal ends of valve struts 332 are not free by being fixedly attached to proximal skirt 332 which is fixedly mounted to shaft 310) (Fig 17).

.
Regarding claim 2, Dillard in view of Tanaka and Bloom teach all the limitations of claim 1, however they do not teach the membrane completely covers the at least one radial strut.
Tanaka teaches a membrane (924) that completely covers at least one radial strut (926) (Fig 9C) [col 29, ln 19-33].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to incorporate the teachings of Tanaka to modify the membrane to completely cover the at least one radial strut, because doing so may enable the device to connect with a cavity in parenchymal tissue of a lung to allow the lung to be drawn towards a thoracic wall, as recognized by Tanaka [col 27, ln 1-16].

Regarding claim 3, Dillard in view of Tanaka and Bloom teach all the limitations of claim 1, however Dillard does not teach the shaft is at least partially disposable within a bronchoscope.
Bloom teaches a shaft (310) is at least partially disposable within a bronchoscope ([0051], 102 of bronchoscope assembly 300 configurable for insertion into the tracheobronchial 
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the shaft at least partially disposable within a bronchoscope as taught by Bloom, because both Dillard and Bloom are directed to delivering a component within an airway of a patient (Dillard, [abstract]; Bloom, [0012]), so having a shaft at least partially disposable within a bronchoscope would have the predictable result of introducing components of a device to a target location of the body, as recognized by Bloom [0054].

Regarding claim 4, Dillard in view of Tanaka and Bloom teach all the limitations of claim 1, and Dillard further teaches at least on atraumatic anchor (122, 124, 126, 128) at the end of the at least one radial strut (112, 114, 116, 118) (Fig 8) [0064].

Regarding claim 5, Dillard in view of Tanaka and Bloom teach all the limitations of claim 1, and Dillard further teaches the simulated valve section comprises a plurality of radial struts (112, 114, 116, and 118) (Fig 8).

Regarding claim 9, Dillard in view of Tanaka and Bloom teach all the limitations of claim 1, and Dillard further teaches the membrane (110) permits airflow in a proximal direction past the simulated airway valve device and substantially occludes airflow in a distal direction past the simulated airway valve device when the simulated airway valve device is deployed in the airway and when the simulated airway valve device is of an appropriate size for the airway [0014].

Regarding claim 10, Dillard teaches a simulated airway valve device [abstract] comprising:
a shaft (92 and 109);
A generally tubular portion (110) connected to the shaft (Fig 7) and comprising:
A conical shaped portion (formed by 102, 104, 106, and 108), wherein a mouth of the conical shaped portion extends proximally [0061] (Fig 8);
A radial shaped portion (formed by 112, 114, 116, and 118) located distal from the conical shaped portion [0061] (Fig 8); and
A membrane (110) at least partially covering the conical shaped portions [0057-0058] (Fig 8), the membrane narrowing between the conical shaped portion and the radial shaped portion [0063] (Fig 8); and
Wherein the generally tubular portion, when disposed in an airway, is configured to approximate the size of an airway valve [0063].
However, Dillard does not teach the membrane at least partially covers the radial shaped portions, and
one or more components configured to directly connect a proximal end of the conical shaped portion to the shaft.
Tanaka teaches a membrane (924) at least partially covers a radial shaped portion (926) (Fig 9C) [col 29, ln 19-33].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to incorporate the teachings of Tanaka to modify the membrane to at least partially cover the radial shaped portion, because doing so may enable the 
Bloom teaches one or more components (332) configured to directly connect a proximal end of the conical shaped portion (proximal end of 336) to the shaft (310) [0060-0061] (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have one or more components configured to directly connect a proximal end of the conical shaped portion to the shaft as described in Bloom, because both valve struts of Dillard and Bloom are directed to securing a component within an airway of a patient (Dillard, [abstract]; Bloom, [0066]), so substituting the valve strut of Dillard for the valve strut of Bloom would have the predictable result of securing a component within an airway of a patient.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dillard in view of Tanaka, US 7942931 B2 to Gonzalez, et al. (mentioned as pertinent in first Office Action, hereinafter Gonzalez), and Bloom.
Regarding claim 19, Dillard teaches a simulated airway valve device [abstract] comprising: a shaft (92 and 109) (Fig 7); and
A simulated valve section [abstract] comprising:
at least one radial strut (112, 114, 116, and 118) extending generally radially from the shaft [0061] (Fig 7);
At least one valve strut (102, 104, 106, and 108) extending proximally and radially from the shaft and located proximal to the at least one radial strut [0061] (Fig 7), the at least one valve strut includes a simulated valve portion and a proximal portion ([0057-0058], “Anchors 112, 
A membrane (110) at least partially covering the at least one valve strut ([0057-0058], membrane (110) is stretched sufficient far enough over the struts to obstruct the airway it is disposed in.) (Fig 7);
wherein a proximal end of the membrane is located at a transition between the proximal portion and the simulated valve portion of the at least one valve strut ([0057-0058], “Anchors 112, 114, 116, and 118 are extensions of support members 102, 104, 106, and 108.  The anchors are formed by bending the support members to an angle…,” support members 102, 104, 106, and 108 carry membrane (110) to form a one-way valve, and the proximal-most ends of support members 102, 104, 106, and 108 can extend past membrane (110).) (Fig 7).
However, Dillard does not teach the membrane fully covers the at least one radial strut and the at least one valve strut,
the proximal portion of the at least one valve strut is directly connected to the shaft,
Wherein the proximal end of the at least one valve strut is not a free end.
Tanaka teaches a membrane (924) that completely covers at least one radial strut (926) (Fig 9C) [col 29, ln 19-33].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to incorporate the teachings of Tanaka to modify the membrane to completely cover the at least one radial strut, because doing so may enable the 
Gonzalez teaches a membrane (290) that completely covers at least one valve strut (202-206, and 208) [col 12, ln 62 – col 13, ln 15] (Fig 16a).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have the membrane completely cover the at least one valve strut, because doing so would help fix the device within the airway of a patient, as recognized by Gonzalez [abstract].
Bloom teaches a proximal portion of at least one valve strut (336) is directly connected to a shaft (310) [0060-0061] (Fig 17),
Wherein the proximal end of the at least one valve strut is not a free end ([0060-0061], proximal ends of valve struts 332 are not free by being fixedly attached to proximal skirt 332 which is fixedly mounted to shaft 310) (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Dillard to have a proximal end of the at least one valve strut is directly connected to the shaft, wherein the proximal end of the at least one valve strut is not a free end, because both valve struts of Dillard and Bloom are directed to securing a component within an airway of a patient (Dillard, [abstract]; Bloom, [0066]), so substituting the valve strut of Dillard for the valve strut of Bloom would have the predictable result of securing a component within an airway of a patient.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791